DECISION
These consolidated matters were tried before a jury which rendered verdicts for the defendant.
Plaintiffs' timely filed Motions for New Trial alleging the usual, generic grounds, but specifically alleging that defense counsel's statements in opening statement and closing argument were unduly prejudicial.
Dennis Botelho was a key witness in the instant case. The Court made clear that his bankruptcy was not relevant to the case and reference to same would be inflammatory and unduly prejudicial. Notwithstanding the foregoing, defense counsel referred to Botelho as "immune from suit."
There are bells that cannot be unrung, and this is one of them.
Plaintiffs' Motions for New Trial is granted.